Citation Nr: 0032418	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94-22 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES


1. Entitlement to an evaluation in excess of 30 percent for 
residuals of a right (major) shoulder injury, post 
operative status.  

2. Entitlement to an evaluation in excess of 40 percent for 
post operative intervertebral disc syndrome of the 
cervical spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION


The veteran had active service from November 1983 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1992 rating decision by the 
RO which denied entitlement to service connection for a left 
shoulder disorder, denied entitlement to an evaluation in 
excess of 30 percent for a right shoulder disability, and 
denied entitlement to an evaluation in excess of 20 percent 
for intervertebral disc syndrome of the cervical spine.  In a 
rating decision of January 1993 the RO denied entitlement to 
service connection for degenerative joint disease of the 
lumbosacral spine.  The veteran appeared and gave testimony 
February 1993 and January 1994 hearings before a hearing 
officer at the RO.  Transcripts of these hearings are of 
record.  

In a May 1994 rating decision, the RO denied service 
connection for a thoracic spine disability.  In March 1995, 
the veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
of record.  In June 1996, the veteran appeared and gave 
testimony at an RO hearing before the undersigned Veterans 
Law Judge.  A transcript of this hearing is also of record.  

In October 1996, the Board remanded the issues now on appeal 
to the RO for further development.  At that time, the Board 
also instructed the RO to issue the veteran a statement of 
the case in regard to the issue of entitlement to service 
connection for a thoracic spine disorder because his 
testimony at the March 1995 RO hearing was construed as a 
notice of disagreement with the May 1994 rating action 
regarding denial of that claim.  In a statement dated in 
November 1996, the veteran stated that he wished to withdraw 
the issues of service connection for a lumbosacral spine 
disability and service connection for a left shoulder 
disorder from appellate consideration.  Accordingly, these 
issues are not currently before the Board for appellate 
consideration.  

In a rating action of November 1997, the RO increased the 
evaluation for the veteran's cervical spine disorder to 40 
percent disabling, effective April 20, 1992.  In January 1998 
the RO sent the veteran and his representative a statement of 
the case in regard to the issue of entitlement to service 
connection for a thoracic spine disorder.  The veteran did 
not submit a substantive appeal in response to this statement 
of the case and the issue of service connection for a 
thoracic spine disability is therefore not before the Board 
for appellate consideration at this time.  Only the issues 
listed on the title page of this decision are currently in 
appellate status.  


FINDINGS OF FACT

1. The veteran's service connected right shoulder disorder, 
post operative status, is manifested by limitation of 
motion and painful motion with abduction limited to 25 
degrees from the side during flare ups.  

2. The veteran's cervical spine disability, post operative 
status, is manifested by pain and tenderness in the 
cervical spine and severe limitation of cervical spine 
motion; pronounced cervical intervertebral disc syndrone 
has not been demonstrated. 



CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating for the status post 
residuals of a right shoulder injury have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.71(a), Diagnostic Code 5201 (2000).  

2. The criteria for an evaluation in excess of 40 percent for 
post operative cervical intervertebral disc syndrome have 
not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic Code 
5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background.  

During service in 1985 the veteran underwent a right 
acromioplasty, distal clavicle resection, and resection of 
the coracromial ligament.  

VA and private clinical records and medical statements 
reflect treatment during the early 1990s for disc disease of 
the cervical spine  

On VA orthopedic examination in October 1991, the veteran's 
complaints included intermittent neck pain, intermittent pain 
in the right shoulder, and dysfunction in his right hand.  A 
history of right shoulder and neck injuries in 1983 was 
reported.  On evaluation, it was noted that the veteran 
removed his shirt with some difficulty and there was pain on 
palpation and percussion of the spinous and lateral processes 
of the cervical spine.  The veteran had 30 degrees of flexion 
of the cervical spine and 15 degrees of extension.  He had 10 
degrees of left lateral bending and 20 degrees of right 
lateral bending.  Left rotation was 25 degrees and right 
rotation was 20 degrees.  All movements of the cervical spine 
were said to be markedly painful and spasm of the cervical 
spine paravertebral musculature was reported.  Neurological 
evaluation revealed 4/5 weakness of the right hand grip.  
There were patchy areas of hypesthesia on the right arm and 
hand.  Reflexes were decreased.  A myelogram of April 1991 
was reviewed and showed an impression of degenerative disease 
of C5-C6 which caused moderately severe spondylosis and 
compression of the thecal sac and cord.  The diagnosis was 
herniated nucleus pulposus at C5-C6 with foraminal 
encroachment at C3 and C4.  

Evaluation of the right shoulder revealed a healed white 
asymptomatic scar which was 2 and 1/2 inches in length.  The 
veteran had 70 degrees of flexion in the right shoulder and 
60 degrees of abduction.  Adduction was 10 degrees.  External 
rotation was 0 degrees.  All motions were said to be markedly 
painful, especially at the extremes.  A diagnosis of 
residuals of right shoulder injury was reported.  

A privately performed MRI study of the cervical spine in July 
1992 revealed spinal stenosis at C5-C6 with cord deformity 
secondary to disc herniation and osteophytes.  There was 
marked foraminal narrowing at C5-C6 bilaterally, and at C3-C4 
bilaterally.  There was marked foraminal narrowing at C4-C5 
on the right with a milder degree of foraminal narrowing at 
C6-C7 on the left.  It was said that the right side was also 
probably affected at this level.  

During a February 1993 hearing before a hearing officer at 
the RO, the veteran said that he would undergo an operation 
on his cervical spine later that month.  He was receiving 
private treatment for his neck and shoulder symptoms and had 
been prescribed medication for pain.  The veteran said that 
he wore a neck brace whenever he drove or was active.  He 
said that he had limitation of motion and weakness in his 
right shoulder and he said that his neck pain radiated into 
both of his upper extremities.  

In a February 1993 statement, Frank P. DiChiara, D.O., 
reported that he examined the veteran in January 1993 for 
complaints of neck pain with stiffness and markedly decreased 
mobility in the cervical spine.  It was reported that the 
veteran had zero degrees of cervical spine extension, 10 
degrees of right side bending, 15 degrees of left side 
bending, 15 degrees of right rotation, and 20 degrees of left 
rotation.  The veteran had 10 percent of normal flexion in 
the cervical spine.  Paravertebral muscle spasticity and 
tenderness was noted throughout the cervical spine.  There 
was decreased sensation to pinprick in the C3-C7 dermatones 
bilaterally, and decreased strength at C3-C7 bilaterally.  
All deep tendon reflexes in the upper extremities were 
decreased to 1/4 bilaterally.  The veteran was said to have 
severe neurological dysfunction in the cervical spine and 
severe neck pain which radiated into both upper extremities.  

The veteran was hospitalized at a private facility in mid 
February 1993 for the treatment of multiple cervical post-
traumatic and spondylitic radiculopathies.  During the 
hospitalization he underwent a bilateral posterolateral 
cervical foraminotomy at C5, C6, and C7 with magnification.  

On VA orthopedic examination in April 1993 it was noted that 
the veteran still complained of pain in his right arm 
radiating into his right hand.  He said that his neck pain 
had improved significantly.  The veteran complained of 
diminished grip strength on the right with particular 
weakness in the right thumb, index, and middle fingers.  He 
also said that he could not raise his right shoulder over his 
head.  Evaluation revealed a well-healed posterior scar over 
the cervical spinous processes.  There were some complaints 
of pain on palpation of the posterior cervical spine.  The 
veteran had 30 degrees of flexion in the cervical spine and 
approximately 30 degrees of extension.  Lateral flexion was 
approximately 30 degrees and rotation was approximately 45 
degrees.  The veteran could move beyond these ranges with 
encouragement, but complained of pain with movement.  
Compression of the head in an axial direction did not 
reproduce any radicular symptoms and distraction could not 
reduce his symptoms.  Inspection of the upper extremities 
revealed normal musculature without any evidence of atrophy.  
Sensation in the upper extremities was intact to light touch 
in all dermatones.  Reflexes were 2+ in the biceps, triceps, 
and brachioradialis muscles.  Motor testing was very 
inconsistent and could not be fully evaluated.  The 
impingement sign on the right was negative and the Yergason 
test for bicipital tendonitis was negative.  Inspection of 
the right hand revealed no atrophy.  Strength in the right 
hand and wrist was 5/5.  Range of motion testing of the right 
shoulder revealed 180 degrees of abduction and forward 
flexion, with a lot of encouragement.  Internal and external 
rotation were approximately 80 degrees.  No significant 
crepitus was noted during range of motion of the right 
shoulder, but the veteran complained of tenderness on 
palpation of the distal clavicular region.  The diagnoses 
included history of post-traumatic cervical degenerative 
joint disease and cervical spinal stenosis, with status post 
posterolateral bilateral cervical foraminotomies at C5-C6, 
C6-C7, without evidence of residual radiculopathy, and 
history of right shoulder impingement with acromioclavicular 
joint resection without evidence of functional sequelae.  

During an RO hearing in January 1994, the veteran gave 
testimony regarding the issue of service connection for a 
lumbar spine and thoracic spine disability, which as 
explained in the introduction is not before the Board for 
appelllate consideration at this time.  

In March 1995 the veteran appeared and gave testimony at an 
RO hearing in regard to the issue of entitlement to service 
connection for a status post operative lumbosacral spine 
disorder and a thoracic spine disorder.  

A private MRI study of the right shoulder conducted in May 
1995 revealed findings consistent with remote resection of 
the distal clavicle.  There were no hypertrophic changes in 
the acromion.  There was a focus of either tendinopathy or a 
small tear of the supraspinatus tendon approximately 2 
centimeters proximal to the insertion on to the greater 
tuberosity.  The infraspinatus and subscapular tendons were 
normal.  

A September 1995 operation report from a private facility 
revealed that the veteran underwent a right anterior 
acromioplasty for the correction of impingement syndrome of 
the right shoulder.  

During his June 1996 hearing before the undersigned Veterans 
Law Judge at the RO the veteran said that he received 
medication for discomfort in his right shoulder, but was not 
currently receiving other treatment for this disability.  He 
also said that he had undergone surgery on his right shoulder 
the previous September.  It was reported that he could not 
lift his right arm to shoulder level.  The veteran also 
indicated that he had constant pain in the back of his neck 
which radiated down both of his upper extremities.  He also 
reported that he had numbness in both hands and weakness in 
both arms.  

During a September 1997 VA orthopedic examination, a scar was 
noted on the midline of the neck.  There was no muscle 
tenderness, increased neck muscle tension, or muscle spasm in 
the neck area.  The veteran could flex his cervical spine to 
20 degrees and cervical spine extension was to 30 degrees.  
The veteran had zero degrees of right rotation because of 
pain, and 45 degrees of left rotation with pain.  Flexion and 
extension were not painful.  The veteran could bend his head 
15 degrees to the right and 30 degrees to the left, both with 
some pain.  Neck muscle strength could not be tested due to 
pain.  The diagnosis was status post C5-C6 herniated disc 
with laminectomy with current pain.  The doctor said that 
painful flare-ups would certainly limit the veteran.  The 
veteran said that his neck would become tired and easily 
fatigued while reading a book.  Evaluation of the right 
shoulder revealed two old surgical scars.  There was no 
increased warmth or swelling in the shoulder but the entire 
shoulder was diffusely tender.  There were 90 degrees of 
internal rotation in the shoulder and 85 degrees of external 
rotation, with pain beyond that point.  Abduction did not 
hurt did not hurt until 95 degrees and he could not abduct 
beyond that point because of pain.  The deltoid was slightly 
weak and motion of the shoulder was painful against 
resistance.   The musculature of the upper arm was more than 
adequate and he was fairly well muscled.  It was noted that 
the right shoulder exam was normal except for limitations due 
to pain.  It was noted that the veteran said that his 
incoordination excess fatigue and weakness were due to 
diabetes.  

On an October 1997 VA neurological examination, the veteran 
complained of headaches which originated in the occipital 
region and radiated in a band into the frontal area.  He also 
reported weakness in the upper extremities and difficulties 
with dexterity in both hands.  In addition, he reported 
numbness in the first three fingers in each hand to the 
extent that he had difficulty holding objects for any length 
of time.  On evaluation, the veteran had approximately 30 
degrees of flexion in the cervical spine with 5 degrees of 
extension.  He had 20 degrees of right lateral flexion and 20 
degrees of left lateral flexion before pain was elicited.  
Motor evaluation revealed increased tone in the upper 
extremities.  Strength in the right arm was 4+ at the 
deltoid, 5- at the biceps, 4+ at the triceps, 4 at the wrist 
extensors, 5- at the finger flexors, and 4 at the finger 
extensors.  Strength in the left arm was 4+ to 5- at the 
deltoid, 5- at the biceps, 4+ to 5- at the triceps, 4+ to 5- 
at the wrist extensors, 5- at the wrist flexors, 5- at the 
finger flexors and 5- at the finger extensors.  Severely 
diminished sensation in a stocking and glove pattern was 
noted in all extremities.  There was a radicular decrease of 
sensation from the C6 to T1 on the right hand and forearm.  
Muscle stretch reflexes were trace throughout the arms with 
spread on percussion of the biceps tendons, the brachial 
radialis and on finger flexion.  The diagnoses included 
cervical myelopathy secondary to degenerative joint disease 
of the cervical spine with cervical stenosis and biforaminal 
stenosis at multiple levels, and polyradiculopathy involving 
the cervical spine with sensory problems within the C5, C6, 
C7, C8, and T1 levels.  Moderately severe sensory motor 
polyneuropathy related to diabetes was also diagnosed.  

On VA orthopedic examination in October 1999 the veteran 
complained of headaches, weakness in the hands, and a feeling 
of weakness, easy fatigability and lack of endurance in the 
neck area.  On evaluation of the cervical spine, the veteran 
had 25 degrees of left rotation.  Right rotation was to 25 
degrees.  Flexion and extension were 30 degrees each.  
Lateral deviation was 10 degrees on the right and 15 degrees 
on the left.  There was a 4 inch cervical spine scar that was 
well healed and nontender.  A compression test could not be 
performed due to complaints of extreme pain on the maneuver.  
Distraction produced slight relief.  Neurological evaluation 
revealed normal circumferential measurements in the distal 
forearms, proximal forearms, and mid arm levels.  Sensory 
changes were present on the right from the fingertips to the 
antecubital fossa on the anterior, posterior, medial and 
lateral sides of the extremity.  Evaluation of the right 
shoulder revealed internal rotation of 45 degrees and 
external rotation of 45 degrees.  Abduction was 30 degrees 
and forward flexion was 30 degrees.  All motions were said to 
cause pain on the anterior aspect of the right arm.  The 
diagnoses were degenerative arthritis of the cervical spine 
with unphysiological neurological sensory changes and 
adhesions to the long head of the right biceps tendon.  The 
examiner said that he had reviewed the claims file and had 
evaluated the veteran's cervical spine and right shoulder 
with an emphasis on limitation and functional loss due to 
pain.  It was said that there was no significant limitation 
of function on repeated use of the shoulder, but a flare-up 
would result in an additional loss of about 5 degrees of 
shoulder flexion, extension, and abduction.  It was further 
indicated that the same functional impairment was present on 
flare ups of cervical spine symptoms as related to all 
motions of the cervical spine.  No incoordination or weakened 
movement was noted.  It was said that the veteran was fit for 
sedentary labor only.  

II. Legal Analysis  

Under the law, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran has been assigned a 30 percent rating for his 
right shoulder disability under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5201.  Under this diagnostic code, 
such a rating is assigned if there is limitation of motion in 
the major arm to a point midway between the side and shoulder 
level.  A 40 percent rating is assignable for the veteran's 
right shoulder disability if the evidence shows that there is 
limitation of motion of the right shoulder to a point 25 
degrees from the side.  A 50 percent rating may be assigned 
for a shoulder disability, only if there is unfavorable 
ankylosis in the scapulohumeral articulation with abduction 
limited to 25 degrees from the side under Diagnostic Code 
5200, or if there is impairment of the humerus with fibrous 
union under Diagnostic Code 5202.  

On his most recent VA orthopedic examination of the right 
shoulder in October 1999, the veteran was noted to have 
internal rotation of 45 degrees and external rotation of 45 
degrees.  Abduction was 30 degrees and forward flexion was 30 
degrees.  All motions were said to cause pain on the anterior 
aspect of the right arm.  However, the examiner also said 
that a flare-up would result in an additional loss of about 5 
degrees of flexion, extension, and abduction of the shoulder.  
With consideration of the provisions of 38 C.F.R. §§ 4.40, 
and 4.45 and the holding of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Board notes that during a flare-up 
of the veteran's right shoulder disability, abduction in the 
shoulder would be limited to 25 degrees from the side.  Since 
that is the case, a 40 percent rating is warranted for the 
veteran's status post right shoulder disability under the 
provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 5201.  
Since there is no evidence that the veteran has unfavorable 
ankylosis of the scapulohumeral articulation of the right 
shoulder a 50 percent rating is not warranted under 
Diagnostic Code 5200.  Since the evidence does not show 
impairment of the right humerus with fibrous union of the 
humerus, a 50 percent rating is not warranted under 
Diagnostic Code 5202.  

The veteran has been assigned a 40 percent rating for his 
status post cervical spine disability under the provisions of 
38 C.F.R. § 4.71(a) Diagnostic Code 5293.  This contemplates 
severe intervertebral disc syndrome in the cervical spine.  A 
60 percent rating is assignable under Diagnostic Code 5293 if 
there are symptoms compatible with pronounced intervertebral 
disc syndrome of the cervical spine.  On the most recent 
examinations of the veteran's cervical spine disability 
conducted in September and October 1997 and in October 1999, 
severe and painful limitation of the veteran's cervical spine 
was noted, particularly in regard to rotation.  Diminished 
sensation in the right arm and hand was also reported.  
However, no muscular atrophy in either upper extremity has 
been noted and while some diminished strength has been noted 
in the upper extremities, muscle testing has not revealed the 
strength of the muscles of the upper extremities to be 
substantially diminished.  The symptomatology noted on recent 
VA examinations does not indicate pronounced intervertebral 
disc syndrome in the cervical spine.  Therefore, the degree 
of cervical spine disability recently demonstrated is 
appropriately rated as 40 percent disabling.  The 
requirements for the 60 percent rating have not been met.  


ORDER

A 40 percent rating for the veteran's status post right 
shoulder disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An evaluation in excess of 40 percent for post operative 
intervertebral disc syndrome of the cervical spine is denied.  





		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

